J-A29036-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: TIMOTHY PETERMAN                    :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: TIMOTHY PETERMAN                :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 258 WDA 2021

                Appeal from the Order Entered January 21, 2021
    In the Court of Common Pleas of Blair County Criminal Division at No(s):
                           CP-07-MD-0000823-2020


BEFORE:      BENDER, P.J.E., DUBOW, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                        FILED: JANUARY 12, 2022

        Timothy and Tammy Peterman (the Petermans) appeal from the order

entered in the Court of Common Pleas of Blair County (trial court) denying in

part their appeal of the private criminal complaint they filed against Brad

Confer (Confer) concerning the death of their son Zachary Peterman

(Decedent) in a motorcycle accident in which they alleged charges of Homicide

by Vehicle, Recklessly Endangering Another Person (REAP), Overtaking a

Vehicle on the Right (OVR), Speeding, and Reckless Driving.1




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   75 P.S. § 3732, 18 Pa.C.S. § 2705, 75 P.S. §§ 3304, 3362 and 3736.
J-A29036-21


       The trial court granted their appeal as to the bringing of the Reckless

Driving charge only but denied it with respect to all remaining charges. On

appeal, the Petermans challenge the trial court’s decision concerning the REAP

and OVR charges. The Commonwealth also contests the court’s order as to

the Reckless Driving offense.2 We affirm.

                                               I.

                                               A.

       The subject accident occurred on June 1, 2019, at 1:30 p.m. when the

Decedent lost control of his motorcycle while negotiating a mostly blind right

curve in the roadway while travelling northbound at approximately 76 miles

per hour (mph), 36 miles per hour above the posted speed limit. The evidence

showed that the Decedent’s motorcycle fell to its side as the Decedent slid

along the roadway before he crashed into a guard rail and sustained injuries

leading to his death.       The fatal accident was precipitated by an incident

involving the Decedent and Confer, who was also travelling northbound on the

roadway on his motorcycle. Confer had recognized the Decedent as the ex-

____________________________________________


2 Because it did not file a cross-appeal, the Commonwealth’s contention that
the trial court abused its discretion in allowing the private complaint to go
forward involving the reckless driving charge is not before us. See Goodrich
v. Luzerne Apparel Mfg. Corp., 514 A.2d 188, 189 (Pa. Super. 1986)
(“Issues raised in the [Defendants’ Brief] will not be considered. If these
parties were aggrieved by the trial court’s order, they could have appealed
separately or could have joined in appellants’ appeal. Pa.R.A.P. 501, 512.
Since they did neither, issues raised by them will not be considered.”).




                                           -2-
J-A29036-21


fiancé of his daughter, Samantha Kimberling. The Decedent was 27 years-old

at the time and was riding along side of his friend Tyler Wray (Wray) when

the accident occurred.

       Pennsylvania State Police (PSP) Officer Justin Roland responded to the

scene and interviewed several eyewitnesses to the accident.3          Confer

approached the officer and relayed that he knew the Decedent and had

information regarding the crash. Confer indicated that as he rode north on

the roadway and was stopped at a red traffic light, he heard an individual

yelling at him from behind and revving his motorcycle engine.         Confer

observed that the Decedent and Wray were behind him and that all of the

vehicles stopped at the traffic light proceeded forward when the light turned

green. Confer recounted that the Decedent crossed the double yellow line in

order to pass him on the left. The Decedent then braked and swerved in front

of him, cutting him off. Confer passed the Decedent by moving into the right

fog lane and he sped up past the Decedent, who was visible in his rearview

mirror only for a short period of time. When Confer circled back, he came

upon the crash scene. Confer advised Officer Roland that his motorcycle never

made contact with the Decedent and that he was attempting to move away



____________________________________________


3Investigators also arrived to take measurements and photographs and to
gather other evidence to prepare an accident reconstruction report.




                                           -3-
J-A29036-21


from him. Police inspection of Confer’s motorcycle revealed no evidence or

markings indicating that he made any contact with the Decedent’s motorcycle.

       In a follow-up interview,4 Confer explained that he knew the Decedent

through his daughter Kimberling, and that the couple had briefly resided with

him before they ended their relationship. Although the Decedent had “anger

issues,” Confer generally liked him and had ridden motorcycles with him in

the past. (PSP General Offense Report, 10/14/20, at 13). Confer provided

an account of the incident consistent with his initial interview and added that

when the traffic light turned green, he extended his middle finger to the

Decedent before the Decedent passed him.

       Wray recounted that the Decedent pointed Confer out as they

approached the red light and revved the engine of his motorcycle.          The

Decedent then crossed the double yellow line to pass Confer and cut over in

front of him. Confer swerved his motorcycle towards the Decedent and both

vehicles sped away and crested a hill. Wray followed the men and stopped

when he saw the Decedent laying in the roadway.

       In his follow-up interview, Wray provided an account consistent with his

initial statement and added that he and the Decedent had been connected by

blue tooth headphones as they rode. The Decedent stated two things before



____________________________________________


4Officer Roland interviewed Confer, Wray and witness Diana Krebs (Krebs)
again in June 2019.


                                           -4-
J-A29036-21


the crash: “I’m gonna pass him” and “Oh Fuck.” (Id.). Wray also indicated

that both the Decedent and Confer passed a vehicle travelling in front of them

by crossing the double yellow line but that he stayed behind the vehicle and

did not pass it.

      Krebs relayed to Officer Roland that she was delivering mail in her

vehicle and was completely off of the roadway at the time of the accident.

Krebs heard loud motorcycles approach her vehicle from behind and observed

two motorcycles pass by her at a high rate of speed and a third motorcycle

slide along the roadway. Krebs saw the Decedent slide along the road behind

his motorcycle and hit the guard rail, causing his helmet to fly off his head.

The Decedent then slid under the guard rail before he was thrown back onto

the road. Krebs attempted to render aid to the Decedent along with Wray. In

a follow-up interview, Krebs again relayed that two motorcycles passed her

and that the Decedent’s motorcycle slid past her. She also recounted that

Wray was repeatedly yelling the Decedent’s name.

      Jackie and Todd Mertiff reside near the accident site and Ms. Mertiff

heard loud motorcycles and metal scraping and observed the Decedent slide

along the roadway and impact the guard rail.     She called 911 and for her

husband, who had also heard loud, seemingly fast motorcycles and a scraping

sound. Mr. Mertiff observed Confer pass the Decedent and the Decedent’s

motorcycle slide to the ground.




                                    -5-
J-A29036-21


         In October 2019, Officer Roland met with Krebs and the then-District

Attorney, Richard A. Consiglio, at the accident scene. A mostly blind right

curve leads north downhill towards the crash scene, with no shoulder area

after the right fog lane. Krebs explained that she always parks off the roadway

while delivering mail at this location, “because of the curve and the excessive

speeds people travel on the roadway.”              (Id. at 23).    The accident

reconstruction report calculated the speed of the Decedent’s motorcycle when

he lost control at approximately 76 mph in a 40 mph zone.

         Officer Roland and DA Consiglio conferred about potential charges to

bring against Confer, including REAP. Officer Roland recommended:              “this

incident [should] be closed as unfounded for Reckless Endangerment. I do

not believe there is enough evidence to distinguish between any particular

rider for criminal charges. I, with the approval of my supervisors believe this

to be a traffic accident. I recommend that Confer be charged for violation of

PAVC 3361 Driving Vehicle at Safe Speed and PAVC 3714 Careless Driving.”

(Id.).    The PSP filed these two charges against Confer in accordance with

Officer Roland’s recommendation.

                                           B.

         The Petermans, acting pro se, filed a private criminal complaint on

December       19,   2019,   petitioning    the   Commonwealth    to   bring    the

aforementioned charges against Confer, including REAP, Reckless Driving and

OVR. The complaint averred: “it is known that [Confer and the Decedent]


                                       -6-
J-A29036-21


disliked each other as a result of the failed engagement” and that Confer

“engaged his middle finger in an obscene gesture towards the Victim

Peterman” as both parties revved the engines of their motorcycles and

proceeded northbound at high rates of speed. (Affidavit of Probable Cause,

12/19/19, at 1).      The Petermans alleged that Confer’s conduct during the

incident resulted in the motorcycle crash and the death of their son. (See id.

at 3).

         On February 6, 2020, DA Consiglio disapproved the Petermans’ private

criminal complaint, explaining:

              The attached private criminal complaint is disapproved for
         more than one reason.

               The charges of Homicide by Vehicle and Recklessly
         Endangering Another Person have no prosecutorial merit. The
         same has been determined by the undersigned after investigation
         of the incident, including the review of all reports, viewing the
         scene, interviewing witnesses, and viewing various taped
         recordings of statements by witnesses.

               In addition, the State Police have already charged the
         defendant, Brad Confer, with the summary offenses of Driving at
         Safe Speed (75 Pa.C.S.A. 3361), and Careless Driving (75
         Pa.C.S.A. 3314). The filing of those two charges make the
         summary charges requested in the private criminal complaint
         moot.

               Further, it is the policy of the District Attorney’s Office not
         to pursue private complaints when the police authorities have
         already filed charges in connection therewith and the undersigned
         determines that the charges filed by the State Police are
         appropriate.

(DA Consiglio Disapproval Letter, 2/06/20).




                                         -7-
J-A29036-21


       In an accompanying letter to the PSP, DA Consiglio reiterated his

conclusion after his review of all the evidence in this case that the charges

filed by the police were appropriate. (See Letter to Sergeant Jesse Moyer,

2/06/20).

                                               C.

       The Petermans filed the underlying petition to appeal the denial of the

private criminal complaint in the trial court in July 2020 and the court held

oral argument at which the Petermans were represented by counsel on

October 14, 2020.5 At the hearing, the new District Attorney, Peter Weeks,

had not yet received the disapproval letter authored by DA Consiglio and he

indicated his understanding that the private criminal complaint was denied for

more than one reason but that:            “I will defer to the reasons set forth by

Attorney Consiglio, and I will wait until I get that document.” (N.T. Hearing,

10/14/20, at 14). District Attorney Weeks also stated that in speaking with

DA Consiglio, his position was that “he and the State Police met several times

and reviewed the investigation and came to the conclusion that the summary

charges that they filed were the appropriate charges, and that a private

criminal complaint as a matter of policy should not upset that determination.

I will defer to the language used by Attorney Consiglio in the denial.” (Id. at


____________________________________________


5 In the interim, the Petermans filed a second private criminal complaint before
learning that the appropriate procedure was to appeal the first complaint for
which they retained counsel.


                                           -8-
J-A29036-21


20-21). He also explained that the charging decision against Confer was a

collaborative effort where “the State Police met with Attorney Consiglio and

he went out to the scene. He went to the barracks. They came here. There

was a lot of back-and-forth.    Attorney Consiglio interviewed the different

investigators, and then a joint decision was reached on what charges to be

filed.” (Id. at 23).

      The trial court took the matter under advisement and left the record

open to receive the disapproval letter. The court issued its Opinion and Order

granting the Petermans’ petition as to the Reckless Driving charge only and

denying their request as to all remaining charges on January 21, 2021. The

trial court found that DA Consiglio did not abuse his discretion concerning the

majority of the alleged charges, and that the private criminal complaint was

denied “on a policy reason as to the homicide by vehicle and REAP charges,

and a facially stated hybrid of fact and policy as to the summary offenses.”

(Trial Court Opinion, 1/21/21, at 31). However, the court concluded that DA

Consiglio did abuse his discretion as to the summary offense of Reckless

Driving, which he denied “either based on a policy for which the court can find

no support in the law, or a policy which was a thin veneer over fact and a

deferral of his responsibility as the ultimate decision-maker about whether or

not to bring charges in Blair County.” (Id. at 32). The Petermans timely

appealed and they and the trial court complied with Rule 1925. See Pa.R.A.P.

1925(a)-(b).


                                     -9-
J-A29036-21


                                               II.

                                               A.

       On appeal, the Petermans contest the trial court’s finding that DA

Consiglio properly disapproved the REAP and OVR charges.6 They contend

that the purported policy basis provided by DA Consiglio for declining to

prosecute these charges was arbitrary and pretextual, and that there was no

reasonable basis for the trial court to sustain the “nonsensical proffered policy

determination     . . . [made] in bad faith.”            (Petermans’ Brief, at 17).   The

Petermans point to the excessive speed at which Confer was travelling in close

proximity to other vehicles at the time of the crash, and Confer’s admission

____________________________________________


6The REAP statute provides: “A person commits a misdemeanor of the second
degree if he recklessly engages in conduct which places or may place another
person in danger of death or serious bodily injury.” 18 Pa.C.S. § 2705. The
OVR statute provides in relevant part:

       (a) General rule.─The driver of a vehicle may overtake and pass
       upon the right of another vehicle only under one of the following
       conditions:

                                       *       *     *

              (2) Upon a roadway with unobstructed pavement of
       sufficient width for two or more lines of vehicles moving lawfully
       in the direction being traveled by the overtaken vehicle, except
       that such movement shall not be made by driving off the roadway.

       (b) Limitation.─No passing movement under this section shall
       be made unless the movement can be made in safety.

75 Pa.C.S. § 3304(a)(2), (b).




                                           - 10 -
J-A29036-21


that he passed the Decedent on the right to support its position that they

“would have unquestionably prevailed” if the trial court had employed the

appropriate de novo standard of review instead of a differential abuse of

discretion standard. (Id. at 17).7 The Petermans maintain that DA Consiglio’s

“decision boils down solely to the assertion by the PSP Trooper [Roland] that

he could not distinguish between any particular rider for criminal charges”

which is arbitrary and pretextual given the “mere fact that all three riders may

have been engaging in reckless conduct does not obviate the criminal

responsibility of any individual.” (Id. at 11-12).

       The Commonwealth responds by contending that the appropriate

standard is abuse of discretion and that the court properly denied the

Peterman’s appeal as to DA Consiglio’s disapproval of the REAP and OVR

____________________________________________


7

       [W]hen the district attorney disapproves a private criminal
       complaint solely on the basis of legal conclusions, the trial court
       undertakes de novo review of the matter.              Thereafter, the
       appellate court will review the trial court’s decision for an error of
       law. . . . [In contrast], when the district attorney disapproves
       a    private      criminal     complaint      on    wholly     policy
       considerations, or on a hybrid of legal and policy
       considerations, the trial court’s standard of review of the
       district attorney’s decision is abuse of discretion. This
       deferential standard recognizes the limitations on judicial power
       to interfere with the district attorney’s discretion in these kinds of
       decisions.

In re Miles, 170 A.3d 530, 534–35 (Pa. Super. 2017) (citation omitted;
emphasis added).




                                          - 11 -
J-A29036-21


charges. However, it maintains that in rendering its decision on the Reckless

Driving offense,8 the court improperly substituted it judgment for that of DA

Consiglio and misinterpreted his disapproval letter.

                                               B.

       We begin by noting that “a private criminal complaint must at the outset

set forth a prima facie case of criminal conduct.” In re Wilson, 879 A.2d

199, 211 (Pa. Super. 2005) (citation omitted). “The district attorney must

investigate the allegations of a properly drafted complaint to enable the

exercise of his discretion concerning whether to approve or disapprove the

complaint.”     Id. (citation omitted).        “If the Commonwealth disapproves a

private criminal complaint, the complainant can petition the Court of Common

Pleas for review.” Kundratic v. Luzerne Cty. Dist. Attorney’s Office, 261

A.3d 563, 565 (Pa. Super. 2021); see also Pa.R.Crim.P. 506(B)(2).

             A district attorney’s conclusion that a case lacks
       prosecutorial merit is a ‘policy determination’ subject to
       the trial court’s review for an abuse of discretion.

              This deferential standard recognizes the limitations on
       judicial power to interfere with the district attorney’s discretion in
       these kinds of decisions. Thereafter, the appellate court will
       review the trial court’s decision for an abuse of discretion, in
       keeping with the settled principles of appellate review of
       discretionary matters. The district attorney’s decision not to
       prosecute a criminal complaint for reasons including policy
       matters carries a presumption of good faith and soundness.
____________________________________________


8The Vehicle Code provides that “Any person who drives any vehicle in willful
or wanton disregard for the safety of persons or property is guilty of reckless
driving.” 75 Pa.C.S. § 3736(a).


                                          - 12 -
J-A29036-21


      The complainant must create a record that demonstrates
      the contrary. Thus, the appropriate scope of review in policy-
      declination cases is limited to whether the trial court
      misapprehended or misinterpreted the district attorney’s decision
      and/or, without a legitimate basis in the record, substituted its
      judgment for that of the district attorney. We will not disturb the
      trial court’s decision unless the record contains no reasonable
      grounds for the court’s decision, or the court relied on rules of law
      that were palpably wrong or inapplicable. Otherwise, the trial
      court’s decision must stand, even if the appellate court would be
      inclined to decide the case differently.

            The private criminal complainant has the burden to
      prove the district attorney abused his discretion, and that
      burden is a heavy one. In the Rule 506 petition for review, the
      private criminal complainant must demonstrate the district
      attorney’s decision amounted to bad faith, fraud or
      unconstitutionality.     The complainant must do more than
      merely assert the district attorney’s decision is flawed in these
      regards. The complainant must show the facts of the case
      lead only to the conclusion that the district attorney’s
      decision was patently discriminatory, arbitrary or
      pretextual, and therefore, not in the public interest. In the
      absence of such evidence, the trial court cannot presume to
      supervise the district attorney’s exercise of prosecutorial
      discretion, and should leave the district attorney’s decision
      undisturbed.

Kundratic, supra at 565 (emphases added; citation omitted); see also In

re Private Criminal Complaints of Rafferty, 969 A.2d 578, 582 (Pa. Super.

2009) (stating that this Court has consistently held that a determination that

a case lacks prosecutorial merit is a policy determination).

      “The district attorney is permitted to exercise sound discretion to refrain

from proceeding in a criminal case whenever he, in good faith, thinks that the

prosecution would not serve the best interests of the state.” In re Miles,

supra at 535 (citation omitted).     “This decision not to prosecute may be


                                     - 13 -
J-A29036-21


implemented by the district attorney’s refusal to approve the private criminal

complaint at the outset.” Id. (citation omitted).

                                               C.

       In this case, DA Consiglio’s disapproval letter clearly explains that his

office would not pursue the requested charges on the policy grounds of lack

of prosecutorial merit and/or because it was the general policy of the DA’s

Office to decline to pursue the allegations raised in private criminal complaints

under circumstances where the police authorities have already filed charges

that the DA’s office has deemed appropriate, as was the case here.9

       Although the Petermans characterize DA Consiglio’s stated policy

reasons for denying the complaint as “illusory” and “bogus,” this claim lacks

any support in the record. (See Petermans’ Brief, at 17-18). The Petermans

claim that the DA’s decision was solely based on a single isolated statement

made by Officer Roland indicating that he could not distinguish between any

particular rider for criminal charges. However, DA Consiglio made no mention

of this statement in his disapproval letter or accompanying letter to the PSP.

Moreover, it is clear from the record that both Officer Roland and DA Consiglio

did not absolve Confer from criminal responsibility for his conduct simply




____________________________________________


9The DA also found the request for the filing of summary traffic offenses moot
as Confer had already been charged with the similar offenses of Speeding and
Careless Driving, obviating the need for redundant charges.

                                          - 14 -
J-A29036-21


because the Decedent was also driving unsafely, as they approved charges

against Confer for Speeding and Careless Driving.

       The record also reflects that DA Consiglio made his policy determination

not to bring additional charges against Confer after meeting with Officer

Roland and eyewitness Krebs at the crash scene, conferring with Officer

Roland as to the possible charges to bring against Confer, and considering all

available evidence including an accident reconstruction analysis of the crash.

The evidence showed that at the time of the crash, the Decedent was

travelling at an excessive speed of 76 mph in a 40 mph zone while negotiating

a dangerous blind curve in the road and that his motorcycle lacked any

markings indicating that Confer had made contact with it. Furthermore, the

DA had already made a charging determination and had authorized the state

police to bring two particular charges, which had already been filed at the time

the Petermans filed their complaint. Thus, the appropriate standard of review

was an abuse of discretion rather than de novo. See Kundratic, supra at

565.    Under this standard, the petitioner has the very heavy burden of

demonstrating that the DA’s decision was patently discriminatory, arbitrary or

pretextual and, therefore, not in the public interest. See id.

       Here, as discussed above, the Petermans have made only generalized

unsupported allegations that DA Consiglio’s decision was pretextual and

“bogus” without reference to any actual evidence in the record showing any

indica of bias or unfairness on the part of the DA or PSP in bringing only two


                                     - 15 -
J-A29036-21


charges against Confer. Instead, the record reflects that the PSP conducted

a thorough investigation of the crash and filed charges based on Officer

Roland’s informed assessment that this was a tragic traffic accident.

      The DA, likewise, carefully weighed the potential charges against Confer

and made his decision to disapprove the private criminal complaint after

careful review of the crash scene, witness statements and accident

reconstruction data. Thus, we agree with the trial court that the DA acted

within his discretion in disapproving the Petermans’ complaint as to the REAP

and OVR charges.

      Order affirmed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 01/12/2022




                                    - 16 -